Citation Nr: 0707639	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-15 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Timeliness of a substantive appeal following a June 7, 2001 
rating decision, which denied service connection for 
residuals of head injury, to include damage to the nervous 
system, right eye problems, cognitive disorder, and 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
August 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that notified the veteran that his 
appeal of a June 7, 2001 rating decision, which denied 
service connection for residuals of head injury, to include 
damage to the nervous system, right eye problems, cognitive 
disorder, and psychiatric disorder, was now closed because 
the veteran did not perfect a timely appeal.  The veteran 
perfected a timely appeal of the July 2004 determination to 
the Board.


FINDING OF FACT

A substantive appeal as to the claim for entitlement to 
service connection for residuals of a head injury, to include 
damage to the nervous system, right eye problems, cognitive 
disorder, and psychiatric disorder, was not filed within the 
one-year period from the date of mailing of the notification 
of the determination being appealed or within 60 days from 
the date the statement of the case was issued.


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal 
following the July 7, 2001, RO rating determination denying 
the claim of entitlement to service connection for residuals 
of a head injury, to include damage to the nervous system, 
right eye problems, cognitive disorder, and psychiatric 
disorder.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.201, 20.202, 20.302(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to this claim.  However, 
the provisions of the VCAA have no effect on an appeal, such 
as the instant appeal, where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

The veteran essentially argues that his substantive appeal, 
received by VA on June 4, 2004, should not be considered 
untimely.  Specifically, the veteran argues that he never 
received a VA Form 9.

If the veteran disagrees or is dissatisfied with a 
determination by the agency of original jurisdiction, the 
veteran has a duty both to express disagreement by filing a 
notice of disagreement and to perfect a timely appeal by 
filing a substantive appeal following the issuance of a 
statement of the case (SOC).  See 38 C.F.R. §§ 20.201, 
20.202, 20.302(a), (b).  The veteran is to submit a notice of 
disagreement within one year from the date that the agency 
mails notice of the determination to the veteran.  38 C.F.R. 
§ 20.302(a).  After the preparation and mailing of the 
statement of the case, the veteran must submit a substantive 
appeal within a period of either sixty days from the date the 
SOC is mailed, or within the remainder of the 1-year period 
from the date of the mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  The agency of 
original jurisdiction may close the case for failure to 
respond after receipt of the SOC, but questions as to 
timeliness or adequacy of response are determined by the 
Board of Veterans' Appeals.  38 U.S.C.A. § 7105(3).

If the veteran does not file a timely substantive appeal, 
then his appeal fails.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

It is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut this "presumption of 
regularity".  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  
The presumption of regularity applies to procedures at the 
RO.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).

Use of an incorrect address for a claimant constitutes the 
"clear evidence" required to rebut the presumption of 
regularity.  Crain v. Principi, 17 Vet. App. 182, 187 (2003).  
However, evidence of a veteran's nonreceipt of a VA decision 
alone does not establish the "clear evidence" needed to 
rebut the presumption of regularity of the mailing.  See 
Ashley, 2 Vet. App. at 309.

In the instant case, the record indicates that VA sent the 
veteran its rating decision denying his claim of entitlement 
to service connection for residuals of a head injury, to 
include damage to the nervous system, right eye problems, 
cognitive disorder, and psychiatric disorder, on June 15, 
2001.  The record also indicates that VA received the 
veteran's notice of disagreement with respect to that 
decision on July 10, 2001.

The record furthermore reflects that on August 22, 2003, VA 
mailed the veteran the SOC, along with an accompanying notice 
letter.  The notice letter indicated that the veteran must 
file his appeal with the RO within 60 days from the date of 
the letter or within the remainder, if any, of the one-year 
period from the date of the letter notifying the veteran of 
the action that he appealed.  It furthermore stated that if 
the RO did not hear from the veteran within that period, it 
would close the veteran's case, and that if the veteran 
needed more time to file his appeal, he should request more 
time before the time limit for filing his appeal expired.  
The letter furthermore indicated that a VA Form 9, which is 
the VA form for the filing of a substantive appeal, was 
enclosed, and that a copy of the notice letter and SOC was 
also forwarded to the veteran's representative.

A report of contact dated on August 22, 2003 indicates that 
the veteran's correct mailing address at that time was the 
address stated on the August 22, 2003 letter accompanying the 
August 2003 SOC.  The Board also notes that the veteran has 
not contended that the August 2003 SOC and accompanying 
letter were sent to the wrong address, but rather that he 
simply did not receive a VA form 9 from VA.

Under the presumption of regularity, the Board presumes that 
the August 22, 2003 report of contact correctly stated the 
veteran's address at that time, and that the SOC and 
accompanying letter, which are date stamped as being mailed 
on the same day, were, in fact, mailed on the same day to the 
correct address, and were received by the veteran.  The only 
evidence to the contrary is the veteran's assertion that he 
did not receive VA Form 9, which, in the absence of any 
supporting evidence, is not adequate to demonstrate "clear 
evidence" to the contrary.  See Ashley, 2 Vet. App. at 309.

Thus, the Board finds that the SOC and accompanying letter, 
as well as the enclosed VA Form 9, were mailed to the veteran 
on August 22, 2003, at his most recent address of record.

On June 4, 2004, VA received a completed VA Form 9, wherein 
the veteran indicated that he was appealing the August 2003 
SOC.  As the Form 9 was not submitted within 60 days after 
August 22, 2003, which was the date of the mailing of the 
SOC, and was not submitted within the one-year period 
following the appealed June 2001 rating decision, the Board 
finds that the June 4, 2004 completed Form 9 was not a 
timely-filed substantive appeal.  Accordingly, the RO's 
rejection of the veteran's June 4, 2004 VA Form 9 as not 
timely was proper.  


ORDER

A timely substantive appeal of the June 7, 2001, rating 
decision, which denied the claim for entitlement to service 
connection for residuals of head injury, to include damage to 
the nervous system, right eye problems, cognitive disorder, 
and psychiatric disorder, having not been filed, the appeal 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


